Citation Nr: 1414061	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  08-07 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a headache disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst

INTRODUCTION

The Veteran served on active duty from August 1998 to October 2005.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2007 rating decision of the VA RO in Boston.  In August 2008, the Veteran testified at a Travel Board hearing before the undersigned; a transcript of this hearing if associated with the claims file.

In February 2011, the Board granted one of the issues on appeal and remanded the others.  Since then the RO has issued a May 2012 rating decision that granted service connection for a low back disorder, neck disorder, and residuals of cold injuries to the hands, so the only remaining matter on the appeal is service connection for headaches.


FINDING OF FACT

The Veteran's headache disorder was incurred in active service. 


CONCLUSION OF LAW

Service connection for a headache disorder is established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's service treatment records show that he complained of headaches in September 1999 and March 2002.  He was separated from service in October 2005.  An April 2006 VA treatment record made a general reference to a complaints of headaches.  In January 2007, he reported a recurrence of headaches.  He noted that he had been treated for headaches during service.  At his hearing before the Board in August 2010, the Veteran testified that his headaches started during service and had continued since that time.  In July 2011, the Veteran was afforded a VA examination to determine the likely etiology of his headaches.  Although the examiner provided a negative opinion, it does not appear that he noted the documented complaints of headaches in service.  Given the complaints of headaches during service and the documented treatment and complaints of headaches beginning shortly after the Veteran's separation form service, the Board resolves doubt in the Veteran's favor and finds that service connection for a headache disorder is warranted.  See 38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.  


ORDER

Entitlement to service connection for a headache disorder is granted. 



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


